Citation Nr: 0710580	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  06-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for a head 
injury, headaches, and right knee and right upper extremity 
disabilities.  

2.  Entitlement to Department of Veterans Affairs (VA) 
compensation benefits under 38 U.S.C.A. § 1151 for neck and 
upper back disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied the benefits sought on 
appeal. 

The veteran presented testimony at a Board Video conference 
hearing chaired by the undersigned Veterans Law Judge in 
September 2006.  A transcript of the hearing is associated 
with the veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the September 2006 Travel Board hearing, the veteran 
testified that he had last been treated at the VA in July 
2006; however, medical records after November 2005 were not 
associated with the claims file.  The Veterans Law Judge 
conducting the hearing indicated that she would hold the 
record open for 60 days in order for the service 
representative or the RO to secure the required treatment 
records.  Neither the service representative nor the RO 
secured the requisite treatment records during the 60 days.




Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
VA treatment records.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  Any other 
development action then deemed necessary 
by the RO should be accomplished.

2.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

